Citation Nr: 1205152	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-32 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The Veteran had active service from March 1946 to September 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence establishes that the Veteran's bilateral hearing loss is causally related to noise exposure during active service.

2.  The competent and credible evidence establishes that the Veteran's tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.
Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background 

Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes or for tinnitus.  A pre-induction examination report dated in March 1946 as well as an August 1947 service separation examination report each showed hearing in each ear was 15/15 for whispered voice (WV) and for spoken voice (SV).  

Service personnel records in the Veteran's claims file verify his military occupational assignments as an Engineer (two months), Automotive Mechanic (six months), Parts Clerk (two months), and Utility Repairman (four months).  It was indicated that the Veteran worked in Service Command Motor Pool and performed 1st Echelon motor maintenance on heavy and light military vehicles.  

In his June 2008 claim, the Veteran asserted that his bilateral hearing loss and tinnitus onset during active service in 1946. 

In an August 2008 private audiology evaluation report, pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
60
60
N/A
75
LEFT
30
60
55
N/A
60

In an attached August 2008 statement, a private audiologist indicated that testing showed mild sloping to severe sensory-neural hearing loss, bilaterally.  The Veteran was noted to have bilateral tinnitus with initial onset while serving in the military (which has gradually become more pronounced).  The audiologist discussed the Veteran's in-service duties as a mechanic as well as noise exposure he experienced during basic training.  She opined that the Veteran suffered from significant acoustical trauma in service leading to his current hearing loss and tinnitus.

A September 2008 VA audiology consult note detailed complaints of progressive bilateral hearing loss and tinnitus.  The Veteran reported that his bilateral and constant tinnitus began in the 1970's as a buzzing sound when he worked on grinders.  He discussed military noise exposure from a two year period of repairing heavy equipment with no hearing protection.  He recounted the following periods of occupational noise exposure: as a research technician with no hearing protection running loud vacuum pumps (three years); as a plant manager with no hearing protection running large mixers that made a loud constant boom sound (five years); as a carpenter with no hearing protection using air compressors and other tools; and as a business owner with no hearing protection grinding plastics with noise out of this world (15 years).  He further reported recreational noise exposure from hunting with a shotgun and rifle without hearing protection.  The examiner listed an assessment of binaural sensorineural hearing loss and hearing aids were ordered.  

In an October 2008 VA audio examination report, the Veteran complained of bilateral hearing loss and tinnitus.  He indicated that he first noticed trouble hearing during military service when he was plowing snow and reported in-service noise exposure from snowplows, engines, and airplanes.  He provided a history of bilateral tinnitus, recalling that he first noticed ringing in his ears 5-10 years before with no memory of any precipitating event.  While the Veteran denied recreational noise exposure, he reported occupational noise exposure from vacuum evaporators and fume hoods as well as denied use of hearing protection during his work with chemicals in development of solar panels.  It was noted that he occasionally used hearing protection after he went on to manage then own plastic recycling companies for 13 years.  He further detailed a history of recurrent ear infections in his right ear which happen every few years.   

Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 55
65
70
80
85
LEFT
50
70
80
80
80

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and 32 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed moderately severe to severe sensorineural hearing loss bilaterally.  Thereafter she indicated that she could not resolve the etiology of the Veteran's claimed disorders without resort to mere speculation, as high frequency hearing loss pre-dating military service or occurring in connection with service could not be determined.  She highlighted that in-service whispered voice testing was insensitive to high frequency hearing loss (the type of hearing loss most commonly caused by noise exposure) and was not reliable evidence of normal hearing or hearing impairment.

During his December 2011 Board hearing, the Veteran asserted that he had suffered from current bilateral hearing loss and tinnitus caused by events during active service.  He indicated that he did not have any problems with his hearing prior to service and was exposed to acoustic trauma because of his job as an auto mechanic in the Army.  He averred that he was stationed in Alaska and worked in an enclosed garage due to inclement weather with no hearing protection expect for cotton put in his ears.  It was reported that his hearing loss began while he was in the military, that he went to the doctor about his hearing after service in 1948, and that he received a right ear hearing aid sometime around 1965.  His spouse testified that she noticed the Veteran's difficulty with hearing before they were married in 1958 as well as shortly after they were married in 1963.  It was indicated that his tinnitus and hearing loss began in service and never went away.  He further assented that as his hearing loss became worse, he noticed his tinnitus more.   

Analysis

As an initial matter, the Board notes that the post-service August 2008 private evaluation report and the October 2008 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385 as well as findings of tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.  

A finding of a nexus between the Veteran's current bilateral hearing loss and tinnitus disabilities and in-service noise exposure is still needed to satisfy Shedden element (3).  

While a detailed discussion of the Veteran's post-service occupational and recreation noise exposure was not provided in the August 2008 private medical opinion and there was no indication that the physician reviewed the Veteran's claims file, it was based on factually accurate information and is not without probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Moreover, the opinion is consistent with the credible lay statements of record.

The October 2008 VA audiologist opined that she could not resolve the etiology of the Veteran's claimed disorders without resort to mere speculation, as high frequency hearing loss pre-dating military service or occurring in connection with service could not be determined due to in-service whispered voice testing.  However, she did not discuss or consider the Veteran's credible lay assertions concerning onset or continuity of his claimed disorders.  As such, the Board finds that the October 2008 VA opinion is not adequate for the purpose of basing a decision as the examiner failed to discuss the Veteran's previous competent statements of in-service noise exposure as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Based on the foregoing, the Board must also find that the October 2008 VA medical opinion is of diminished probative value.  

However, the Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As noted above, the Board observes that hearing loss and tinnitus are subjective and the type of conditions to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board is cognizant that the Veteran has at times been inconsistent in his statements concerning the level of post-service occupational and recreational noise exposures in the evidence of record.  However, the Board finds the Veteran and his spouse's assertions concerning continuity of hearing loss and tinnitus symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  Additionally, the Board finds that it is facially plausible that the Veteran has suffered from hearing loss and tinnitus since working as a mechanic during active service.  The Board further finds the Veteran's testimony during his December 2011 hearing concerning in-service noise exposure, hearing loss, and ringing in the ears as well as continuity of such symptomatology since service to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the conceded in-service noise exposure, current findings of bilateral hearing loss and tinnitus, the diminished probative value of the October 2008 VA medical opinion of record, the August 2008 private positive nexus opinion, and the credible lay assertions of record, the Board finds that bilateral hearing loss and tinnitus are causally related to noise exposure during active service. 

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral hearing loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


